Case 4:20-cv-00673-CVE-JFJ Document 4 Filed in USDC ND/OK on 12/28/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA


  DOREEN JANICE CURRY,                                  )
                                                        )
                         Plaintiff,                     )
                                                        )
  v.                                                    )       Case No. 20-CV-0673-CVE-JFJ
                                                        )
  ST. FRANCIS HOSPITAL and                              )
  RALPH T. BOONE, M.D,                                  )
                                                        )
                         Defendants.                    )


                                       OPINION AND ORDER

         Now before the Court are plaintiff’s complaint (Dkt. # 1) and motion for leave to proceed

  in forma pauperis (Dkt. # 3). Plaintiff, proceeding pro se, asserts a claim of medical malpractice

  against defendants Saint Francis Hospital and Ralph T. Boone, M.D. She alleges that Dr. Boone

  made an error during surgery and failed to notify her of the error. Dkt. # 1, at 1. The complaint

  states that all of the parties are citizens of Oklahoma for the purpose of diversity jurisdiction. Id.

  It appears that plaintiff is attempting to appeal a final ruling from the courts of the State of

  Oklahoma, and she claims that she is appealing the denial of a petition for certiorari issued by the

  Oklahoma Supreme Court on November 23, 2020. Id. at 3. The complaint states that plaintiff is

  seeking “medical compensation,” but she does not allege an amount in controversy. Id. at 2.

         Federal courts are courts of limited jurisdiction, and there is a presumption against the

  exercise of federal jurisdiction. Merida Delgado v. Gonzales, 428 F.3d 916, 919 (10th Cir. 2005);

  Penteco Corp. Ltd. Partnership--1985A v. Union Gas System, Inc., 929 F.2d 1519, 1521 (10th Cir.

  1991). The party invoking federal jurisdiction has the burden to allege jurisdictional facts

  demonstrating the presence of federal subject matter jurisdiction. McNutt v. General Motors
Case 4:20-cv-00673-CVE-JFJ Document 4 Filed in USDC ND/OK on 12/28/20 Page 2 of 3




  Acceptance Corp. of Indiana, Inc., 298 U.S. 178, 182 (1936) (“It is incumbent upon the plaintiff

  properly to allege the jurisdictional facts, according to the nature of the case.”); Montoya v. Chao,

  296 F.3d 952, 955 (10th Cir. 2002) (“The burden of establishing subject-matter jurisdiction is on the

  party asserting jurisdiction.”). The Court has an obligation to consider whether subject matter

  jurisdiction exists, even if the parties have not raised the issue. The Tenth Circuit has stated that

  “[f]ederal courts ‘have an independent obligation to determine whether subject-matter jurisdiction

  exists, even in the absence of a challenge from any party,’ and thus a court may sua sponte raise the

  question of whether there is subject matter jurisdiction ‘at any stage in the litigation.’” 1mage

  Software, Inc. v. Reynolds & Reynolds Co., 459 F.3d 1044, 1048 (10th Cir. 2006).

         The Court has reviewed plaintiff’s complaint and finds no basis to exercise jurisdiction over

  this case. Plaintiff does not make any allegations that could be construed as a claim arising under

  federal law, and the Court cannot exercise federal question jurisdiction over this case. Plaintiff also

  alleges that all of the parties are citizens of Oklahoma and the Court does not have diversity

  jurisdiction under 28 U.S.C. § 1332. Even if the Court had subject matter jurisdiction, the Court has

  reviewed the publicly-available docket sheet from plaintiff’s state court case, and the Oklahoma

  Court of Civil Appeals issued a decision affirming the lower court’s decision granting summary

  judgment to Saint Francis Hospital and Dr. Boone. The court found that plaintiff’s surgeries took

  place in 2002, 2004, and 2009, and plaintiff’s negligence claims were barred by the statute of

  limitations. The Oklahoma Supreme Court denied plaintiff’s petition for a writ of certiorari on

  November 23, 2020. Plaintiff asserts the same claims in this case, and this Court lacks jurisdiction

  to hear an appeal of a final state court judgment. Under the Rooker-Feldman doctrine, “federal

  district courts do not have jurisdiction to review state court judgments or claims inextricably


                                                    2
Case 4:20-cv-00673-CVE-JFJ Document 4 Filed in USDC ND/OK on 12/28/20 Page 3 of 3




  intertwined with them.” Bear v. Patton, 451 F.3d 639, 641 (10th Cir. 2006). Plaintiff has attached

  a “notice of appeal” to her complaint inviting this Court to exercise appellate jurisdiction over the

  denial of her claims in state court, and this Court plainly lacks jurisdiction to hear an appeal from

  a final state court judgment.

         IT IS THEREFORE ORDERED that plaintiff’s complaint (Dkt. # 1) is dismissed for lack

  of subject matter jurisdiction and plaintiff’s claims are dismissed with prejudice to refiling. A

  separate judgment of dismissal is entered herewith.

         IT IS FURTHER ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

  (Dkt. # 3) is moot.

         DATED this 28th day of December, 2020.




                                                   3
